DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature canceled from the claims.  No new matter should be entered.
An end of the connecting pipe connected to a plug through thread (claim 5)

The drawings are also objected to under 37 CFR 1.83(a) because they fail to show a plug which permits inflation and exhaust (para. 75) as described in the specification. The plug 5 shown in the figure is a solid plug. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 

Specification
The specification is replete with minor grammatical informalities and, as such, has not been checked to the extent necessary to determine the presence of all possible minor errors. While examples of such informalities are provided below, and further noted in more detail with respect to the claims, applicant’s cooperation is requested in correcting any additional errors of which applicant may become aware in the specification.
The disclosure is objected to because of informalities of the following character:
Para. 2, lines 1-2: “At present, the fluid transmission systems, such as hydraulic system, etc., mostly use pump as energy supply device” should read “At present, fluid transmission systems, such as hydraulic systems, etc., mostly use pumps to supply energy” or an appropriate equivalent. 
Para. 48, lines 3-4: “…which makes the gas-liquid coupling type fluid pulsation dampener has an effect…” should read “…which makes the gas-liquid coupling type fluid pulsation dampener have an effect…” or equivalent.
Para. 74: “In an optional embodiment of the present disclosure, further comprise:” should read “In an optional embodiment of the present disclosure, the attenuator further comprises:” or “An optional embodiment of the present disclosure further comprises:”, etc.
Appropriate correction is required.




Claim Objections
Claims 1, 2 & 5 are objected to because of the following informalities:
Claim 1: the term “substrate” appears to be used in an unconventional manner in this application. The term is usually used to refer to a base material upon which another material is built or applied; however, in view of the specification, the component identified as the “substrate” appears to align more closely with the term “housing” or an appropriate art-accepted equivalent. 
Claim 1, line 1: “characterized in that, comprising:” appears it should read simply “comprising:”. 
Claim 1, lines 2, 3 & 5: “substrate”, “bladder” and “lining” should read “a substrate”, “a bladder”, and “a lining”, respectively. 
Claim 2: “its radial direction” lacks appropriate antecedent basis in the claim, and it is not necessarily inherent that a lining would have a radial direction. 
Claim 5, line 2: “characterized in that, further comprising:” appears it should read simply “further comprising:” or equivalent. 
Claim 5, line 3: “connecting pipe” appears it should read “a connecting pipe” or equivalent. 
Claim 5, line 4: “connected to a plug through thread” is grammatically informal. Possible alternatives may be “connected to a plug through a threaded connection” or “threadedly connected to a plug” or another appropriate equivalent. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 4, 6, 7 & 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 & 4 recite: “an effective operating [temperature / pressure] range of the gas-liquid type fluid pulsation attenuator is matched by adjusting volume of the lining” which renders the respective claims indefinite for several reasons. 
First, while “effective” operating temperature and pressure ranges are defined in the specification (e.g., equations 5 & 8), these appear to be characteristics of the attenuator itself based on the operating condition, so it is unclear what precisely is intended to be “matched” by adjusting the volume of the lining. 
Additionally, it is unclear if “adjusting the volume of the lining” implies that the lining itself is adjustable (i.e. the same lining can adjust to a range of volumes), if the lining is replaceable (e.g., the lining can be replaced with another lining having a different volume), or if this is only meant to suggest that the apparatus is designed such that the lining has a volume matching a desired operating range of the device. 
Finally, the above limitations wherein the operating ranges are “matched by adjusting the volume of the lining” render the claims indefinite as it is unclear if these are merely functional or product-by-product limitations serving to further define the structure of the device, or if they are actually method / process limitations defining a process of making or using the device. As set forth in MPEP § 2173.05(p)(II), a single claim which claims both an apparatus and the method 

Claim 6 recites “both ends of the substrate are open” but then recites that “an opening on one end of the substrate is sealed”, which appears contradictory. As best understood, it may be more appropriate to establish that both ends of the substrate have openings, rather than state that both ends of the substrates are open.

Claim 6 further recites “an opening of one end of the substrate is sealed connected to an end of the connecting pipe far away from the bladder” which renders the claim indefinite for several reasons. 
First, it is unclear if “an opening of one end of the substrate is sealed connected to an end of the connecting pipe” is intended to be two separate limitations (e.g. the opening of the substrate is sealed, and the opening is also connected to an end of the connecting pipe), or if it is intended to be a single limitation (e.g., the opening of the substrate is connected in a sealed manner to an end of the connecting pipe). 
Next, it appears that the “end of the connecting pipe far away from the bladder” is describing the same “end of the connecting pipe…connected to a plug” as recited in claim 5, but the claim does not clearly establish this. Otherwise, it is unclear how the end connected to the interior of the bladder could be the end “far away” from the bladder. 
Finally, the term “far away” is a relative term which renders the claim indefinite. The term “far away” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


Claim 7 recites the term “far away” in two instances (line 2: “far away from the plug”; line 4: “far away from the substrate”). The term “far away” is a relative term which renders the claim indefinite. The term “far away” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 7 further recites “an end of the substrate far away from the plug is extended outwards with a connecting part” which renders the clam indefinite as it is unclear if “extended outwards with a connecting part” means that the connecting part forms the part of the substrate which extends outward, or if the substrate itself extends outward and the part of the substrate that extends outward also has a connecting part, etc. 

Claim 7 further references “the opening of the substrate”, however, multiple openings of the substrate have been established so it is unclear which opening is intended. As best understood, this is referring to the opening which not sealed / connected to the connecting pipe, but this is not made clear in the claim. 

Claim 10 refers to “a long cylinder”. The term “long” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Any claims recited in the section heading above but not specifically discussed are rejected due to dependency on at least one rejected claim. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 & 10 (as understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greer (US 3,433,268).
Regarding claim 1, Greer discloses (figs. 1-4) a gas-liquid coupling type fluid pulsation attenuator (as shown in fig. 1), comprising: a substrate (i.e., a housing 11), which is hollow and with an opening at one end (i.e., opening 12 at the top end; opening 13 at the bottom end); a bladder (14), which is located at the hollow part of the substrate, and a first chamber is formed between the bladder and an inner wall of the substrate (see fig. 1); and a lining (incl. 35 & 51), which is located inside the bladder (as shown in figs. 1 & 2).

 claim 2, the device of Greer reads on the additional limitation wherein the lining (incl. 35 & 51) is provided with a through vent hole (58) along its radial direction (see figs. 1 & 2; col. 3, lines 43-46).

Regarding claims 3 & 4, the examiner notes that, as best understood, the limitations wherein an effective operating temperature range and effective operating pressure range of the gas-liquid coupling type fluid pulsation attenuator are “matched by adjusting volume of the lining” refer to methods of operating the device, rather than further defining any particular structural features of the device. 
As set forth in MPEP § 2114(II), a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. In the instant case, the device of Greer is seen as teaching all of the structural limitation of the claim, so the limitations of claims 3 & 4 are not seen as further distinguishing over Greer. 
Additionally, it is noted that the device of Greer would have an effective operating temperature range and an effective operating pressure range (i.e. ranges of temperature and pressure in which the device could effectively operate, etc.) which would depend, at least in part, on the volume of the lining, as the lining volume correlates to the minimum bladder volume, etc. 

Regarding claim 5, the device of Greer reads on the additional limitations wherein the attenuator further comprises: a connecting pipe (18), and one end of the connecting pipe is connected to an interior of the bladder (i.e., at 23; the lower end as shown in fig. 2), and the other end of the connecting pipe (i.e., the upper end in figs. 1 & 2) is connected to a plug (incl. 39 & 43) through thread (see fig. 2: upper end connects to plug 39 via a threaded connection).
 claim 6, the device of Greer reads on the additional limitations wherein both ends of the substrate are open (i.e., the substrate / housing of Greer has an upper opening 12 and a lower opening 13, as previously described), and an opening of one end of the substrate (i.e., opening 12) is sealed (e.g., via seal formed between shoulder 21 of the connecting pipe and the inner wall surrounding port 12, and compression of the surrounding bladder material; see col. 2, line 71 – col. 3, line 5) and connected to an end of the connecting pipe far away from the bladder (i.e., the upper end may be considered to extend from the upper tip of the connecting pipe to the central flange 19, as compared to the lower end which may extend from the flange 19 down to the lower tip at 23; therefore the opening 12 may be seen as connected to the upper end of the connecting pipe, above the flange 19, as shown in fig. 2, which is the end away from the bladder).

Regarding claim 7, the device of Greer reads on the additional limitations wherein an end of the substrate far away from the plug (i.e., the lower end of the substrate) is extended outwards with a connecting part (61; see figs. 1 & 3); and the connecting part is provided with an external thread (71), and an end of the connecting part far away from the substrate is provided with a connecting through hole (i.e., bore 70) leading to the opening (13) of the substrate (as shown; see fig. 3).

Regarding claim 8, Greer further discloses that the bladder is made of elastic rubber (col. 2, lines 42-44: the bladder 14 “preferably is of rubber…capable of expansion and flexure”).

Regarding claim 10, the device of Greer reads on the additional limitation wherein the shape of the bladder (14) is a long cylinder (see fig. 1). It is further noted that Greer describes the housing / substrate as “cylindro-spherical” (col. 2, line 39) and the bladder as shown generally conforms to the long cylindrical sidewall of the housing / substrate when expanded. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Greer as applied to claim 8 above, and further in view of Love (US 3,067,776).
Regarding claim 9, the examiner notes that, while Greer does not explicitly disclose that the elastic rubber used is “oil resistant”, as the device is intended to operate with oil as a working fluid, it would be understood that the elastic rubber used would have some degree of oil resistance. However, to promote compact prosecution, the following additional teaching is provided. 
Love teaches (e.g., fig. 1) a gas-liquid coupling device comprising a bladder (12), and suggests that “as in prior accumulators of the present type, the bladder is relatively thin walled and composed of resiliently flexible material such as oil resistant rubber” (col. 1, lines 67-69). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to form the bladder of the device disclosed by Greer from oil resistant rubber, as suggested by Love, especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard K. Durden/Examiner, Art Unit 3753